


Exhibit 10.25

IKANOS COMMUNICATIONS, INC.

AMENDED AND RESTATED

2004 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the amended and restated
2004 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Notice of Grant.

Name:

Address:

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan and this Restricted Stock Unit Agreement as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Total Number of Restricted Stock

 

Units

 

Vesting Schedule:

[Twenty-five percent (25%) of the Restricted Stock Units will vest and be issued
to Participant on each anniversary of the Vesting Commencement Date, provided
that the Participant continues to be a Service Provider through such dates.  In
the event Participant ceases to be a Service Provider for any or no reason
(including death or Disability) before Participant vests in the right to acquire
the Shares to be issued pursuant to the Restricted Stock Unit, the Restricted
Stock Unit and the Participant’s right to acquire any Shares hereunder will
immediately terminate.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Terms and Conditions of Restricted Stock
Units (the “Agreement”), attached hereto as Exhibit A, both of which are made a
part of this document.  You further agree to execute the attached Agreement as a
condition to receiving any Restricted Stock Units under this Award.

 

PARTICIPANT:

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1.             Grant.  The Company hereby grants to the Participant under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Agreement and the Plan.

2.             Company’s Obligation to Pay.  Each Restricted Stock Unit has a
value equal to the Fair Market Value of a Share on the date it becomes vested. 
Unless and until the Restricted Stock Units will have vested in the manner set
forth in Sections 3 and 4, the Participant will have no right to payment of any
such Restricted Stock Units.  Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.

3.             Vesting Schedule.  Subject to Section 4, the Restricted Stock
Units awarded by this Agreement will vest in the Participant according to the
vesting schedule set forth on the attached Notice of Grant of Restricted Stock
Units, subject to the Participant continuing to be a Service Provider through
each applicable vesting date.

4.             Forfeiture upon Termination as Service Provider.  Notwithstanding
any contrary provision of this Agreement, if the Participant ceases to be a
Service Provider for any or no reason, the then-unvested Restricted Stock Units
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and the Participant will have no further rights thereunder.

5.             Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with Section 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole Shares, provided that to
the extent determined appropriate by the Company, any federal, state and local
withholding taxes with respect to such Restricted Stock Units will be paid by
reducing the number of Shares actually paid to the Participant.

6.             Payments after Death.  Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased,
be made to the Participant’s designated beneficiary, or if no beneficiary
survives the Participant, the administrator or executor of the Participant’s
estate.  Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

7.             Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such Shares so issuable.  The Administrator, in its
sole discretion and pursuant to such procedures as it may specify from time to
time, may permit the Participant to satisfy such tax withholding obligation, in
whole or in part by one or more of the following (without limitation):
(a) paying cash, (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such

 

--------------------------------------------------------------------------------


means as the Company may determine in its sole discretion (whether through a
broker or otherwise) equal to the amount required to be withheld.  If the
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest pursuant to Section 3, the Participant will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.

8.             Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

9.             No Effect on Service.  Participant acknowledges and agrees that
the vesting of the Restricted Stock Units pursuant to Section 3 hereof is earned
only by Participant continuing to be a Service Provider through the applicable
vesting dates (and not through the act of being hired or acquiring Shares
hereunder).  Participant further acknowledges and agrees that this Agreement,
the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of Participant’s
continuation as a Service Provider for the vesting period, for any period, or at
all, and will not interfere with the Participant’s right or the right of the
Company to terminate Participant’s status as a Service Provider at any time,
with or without cause.

10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of its
[TITLE] at Ikanos Communications, Inc., [ADDRESS], or at such other address as
the Company may hereafter designate in writing.

11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

13.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to the
Participant (or his estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. 
Where the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other Applicable Laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates

 

--------------------------------------------------------------------------------


 

that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

15.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Plan Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons.  No member of the Plan
Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

16.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

17.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

By Participant’s signature below, Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement.  Participant agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. 
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.

 

PARTICIPANT

 

IKANOS COMMUNICATIONS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

Print Name

 

Title

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------
